 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      EVAN RATCLIFF,                                        Case No. 2:18-cv-00721-RFB-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      ROMEO ARANAS, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Defendants’ Unopposed Motion to Stay Proceedings
12
     Pending Service of Kent Robertson (ECF No. 90), filed on March 24, 2020.
13
            On March 19, 2020, the Court granted in part and denied in part Plaintiff’s request for
14
     assistance with service on Defendant Kent Robertson. (ECF No. 84). It ordered the Attorney
15
     General’s Office to file a notice as to whether it will represent Robertson and accept service on
16
     his behalf or file Robertson’s address under seal, to the extent it is aware of it. The Attorney
17
     General’s Office filed Robertson’s address under seal (ECF No. 88) and a notice of compliance
18
     with the Court’s Order (ECF No. 89) on March 24, 2020. As a result, the Court will order the
19
     Clerk of the Court to issue summons and a USM-285 form utilizing the address filed under seal
20
     and provide it to the U.S. Marshal’s Office for service of Robertson.
21
            The parties met and conferred on March 19, 2020 and agreed to a stay of this proceeding
22
     in order to permit service of Robertson – given the pending discovery deadlines, including the
23
     dispositive motions deadline. They propose that a stay be entered until service is perfected or
24
     within 90 days from the time Robertson’s address is filed under seal, which was on March 24,
25
     2020. The Court agrees that Robertson’s participation after service may affect the pending
26
     deadlines so it will permit a stay as outlined in furtherance of the most efficient processing of this
27
     matter on the merits.
28
 1          IT IS THEREFORE ORDERED that the Clerk of the Court shall issue a summons and a

 2   USM-285 form for Defendant Kent Robertson utilizing the address filed under seal in ECF No.

 3   88 and provide it to the U.S. Marshal’s Office for service along with a copy of the Amended

 4   Complaint (ECF No. 78) and a copy of this Order.

 5          IT IS FURTHER ORDERED that Defendants’ Unopposed Motion to Stay Proceedings

 6   Pending Service of Kent Robertson (ECF No. 90) is granted.

 7          IT IS FURTHER ORDERED that the stay shall automatically expire upon the summons

 8   return being filed on the docket executed or June 22, 2020, whichever comes first.

 9          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan within

10   14 days after the expiration of the stay.

11          DATED: March 25, 2020.

12
                                                         DANIEL J. ALBREGTS
13                                                       UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
